Given, J.
1 I. Tbe principles of law involved in this controversy are well established and undisputed, and therefore citations are unnecessary. Tbe property sought to bo subjected to tbe payment of plaintiff’s judgment consists of .lots 1, 2, 3, 4, and 5, in block 67 in tbe city of Atlantic, Iowa, and tbe facts necessary to be noticed are these: On December 28, 1893, J. O. Yetzer conveyed to this plaintiff’, bis wife, tbe east 50 feet of lots 10, 11, and 12, block '99, in said city, of wbicb tbe defendant John L. Yetzer was then in possession, and which be continued to occupy until November 1, 1895. Plaintiff’s judgment was rendered May 1, 1896, for tbe rent of said premises from January 1, 18.94, to November 1, 1895. On the twentieth day of February, 1895, tbe defendants John L. Yetzer and Laura Yetzer, bis wife, executed their quitclaim deed to tbe defendañt Mabel Yetzer to tbe five lots in controversy for the recited consideration of $400, and it is this deed tbat the plaintiff asks to have set aside. On January 4, 1895, one Clausen, a creditor of J. O. Yetzer, brought an action to set aside said deed from J. O. to Mary Yetzer on tbe grounds tbat it was made without consideration, and to binder and delay tbe creditors of J. O. Yetzer; *164lie having no other property subject to execution. On June 12, 189o, decree was rendered in said case setting aside said deed, and ordering said property sold to satisfy the debt due to said Clausen.
II. Defendants contend that, as the title of the plaintiff to the property for which she claims rent was set aside as fraudulent, she is not entitled to recover rent therefor, and doe's not appear in this case “with clean hands,” and therefore is not entitled to the equitable relief demanded. J. C. Yetzer had a right as against all persons except his creditors, or others having some interest, to give his property to his wife, or- to whomsoever he pleased. lie had a right to give of his property to whom he pleased, even as against his creditors, provided he retained sufficient out of which they might, without hindrance or delay, make their debts. It is uniformly held that conveyances made to hinder, delay, and defraud creditors are binding upon the parties and upon all others except creditors or persons whose rights are impaired thereby. These defendants were not parties to the Clausen case, nor creditors of J. C. Yetzer, and no reason is' shown why they should be heard to complain of said deed from him to the plaintiff. Clausen did not ask to subject the rent to the payment of his debt. J. C. Yetzer cannot claim it, as he had parted with his title. John L. Yetzer owes it, and, as against him, the plaintiff’s title being -valid, she may recover the rent. In so asking her hands are quite as clean as are the hands of John L. Yetzer, in seeking upon purely technical grounds to avoid the pay-men of the rent he owes to some person. As we view the case, the decree in the case of Clausen against Mary and J. O. Yetzer should not preclude the plaintiff from maintaining this action.
*1652 *164III. We now inquire whether the quitclaim deed from John L. Yetzer and wife to Mabel Yetzer was made lo *165hinder, delay, and defraud the creditors of John L. Yet* zer, and was received by Mabel in aid of that pnrpose. We will not set out the evidence in detail, but simply the more important parts thereof. John L. and Mabel Yetzer are children of J. O. Yetzer, and stepchildren of the plaintiff, all of whom were residing in the city of Atlantic at the time of this conveyance. The deed was made for the consideration of $4-00, for which Mabel executed her promissory note to John L. Yetzer. There were no judgments against John L. at that time, but he was then indebted to the plaintiff for rent, as already stated, and to Mr. Steinke, receiver, • as is shown by the judgments rendered against John L. Tie had no property or means with which to meet these liabilities, other than that conveyed to Mabel. If it may be said that he did not then anticipate that his stepmother would make this claim for rent against him, he certainly knew, by the pending action of the receiver, that he was demanding a judgment against him for a considerable sum. It is insisted that he then believed that he had a good defense to the claim of the receiver, but he had no sufficient reason for so believing. The matters urged in support of that belief rather show a desire on his part to defeat the receiver in the collection of his claim, than that he had any valid defense thereto. It is urged as. a reason for the conveyance that John L. sold to get means to go into business elsewhere than in Atlantic, but ho does not seem to have availed himself of this fund with which to go into business. Though Mabel had funds with which to pay the note at or before its maturity, and out of which it is said it was to be paid, payment was not asked or made until long after the note was due. While it appears that JohnX. used this note as collateral security in his business, he always redeemed it, and never required or used the money the noté called for in his business. Though he had returned from Winterset, where ho had been in business, to Atlantic before the payment of the note, he put it in a Win*166torset bank for collection, and the note was sent to a bank in Atlantic. Mabel insisted that she was not to pay interest, though the note called for it, and under instructions-from John L. the bank received the face of the note in full payment. No reason appears for collecting the note through the banks, only that it might thereby falsely appear that John L. was not the owner of the note. The evidence shows quite conclusively, we think, that John L. executed this deed to Mabel Yetzer to hinder, delay, and defraud his creditors — especially the receiver. In view of the relations of the parties and the evidence as to their interviews, we are in no doubt but that Mabel Yetzer knew of the pend-ency of the receiver’s suit against John L. at the time the deed was given to .her, and of John’s purpose to defeat the collection of that claim. Even if we are incorrect in this conclusion, there can be no doubt but that she knew of that judgment, and of the pendency of this action to which she is a party, at the time she paid the note to the bank; and, having this knowledge, she should have withheld payment until the rights of this creditor were determined. The execution of this conveyance and note was not preceded by such negotiations as usually lead to bona fide sales and purchases. The deed was executed and handed to Mabel without the usual previous bargaining, and was held by her from record for some time, and then returned to John L., who caused it to be placed of record. We will not discuss the evidence further. It is sufficient to say that in our opinion it shows fraud, as alleged, in the execution and receiving of said quitclaim deed; and for this reason we conclude that a decree should be rendered in favor of the plaintiff, setting aside said conveyance. — Reversed.
Granger, O. J., not sitting.